Citation Nr: 0605037	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Attorney




INTRODUCTION

The appellant served on active duty from March 1961 to 
September 1964. 

This matter initially came before the Board of Veterans 
Affairs (VA) from a May 2005 rating decision by the Regional 
Office (RO) in Lincoln, Nebraska, which denied service 
connection for right ear hearing loss. 


FINDING OF FACT

The veteran does not have a right ear hearing disability. 


CONCLUSION OF LAW

The veteran does not have a right ear hearing disability 
which was incurred in or aggravated by service or which may 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, and 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).  

In February 2005, the veteran initiated his claim for service 
connection for hearing loss stating that his current hearing 
loss is the result of being in close proximity to excessive 
noise, namely jet engines, while working as an Airplane 
Mechanic in the military. The RO, in a May 2005 rating 
decision, granted service connection for left ear hearing 
loss, but denied the claim as to the right ear finding no 
current disability.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service exposure to excessive noise. 
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

Service connection is shown where the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service, 
or, if pre-existing such service, was aggravated during 
service or through statutory presumptions. 38 U.S.C.A. §§ 
1110 and 1131; 38 C.F.R. § 3.303(a). The first question to 
address, therefore, is whether incurrence of right ear 
hearing loss is factually shown during service. The Board 
concludes it is not. 

There is no evidence of in-service occurrence or aggravation 
of right ear hearing loss. The veteran's DD-214 confirms his 
MOS as an Airplane Mechanic, arguably exposing him to 
acoustic trauma. The veteran's medical records during 
service, however, lack any complaints, treatment or diagnosis 
for hearing loss. Indeed, the service medical records and 
reports of examinations show the veteran entered and exited 
service with normal hearing levels. 

As for statutory presumptions, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and organic 
diseases of the nervous system (to include sensorineural 
hearing loss (SNHL)) become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Here, the 
presumption is inapplicable because there is no evidence of a 
diagnosis of hearing loss in the first year after discharge 
from service and the veteran does not argue such.

When a chronic disease is not present during service, as is 
the case here, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology. This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service. If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997). There is no such 
evidence here. The record shows no complaints, treatments, or 
diagnoses for right ear hearing loss until January 2005, over 
40 years after separation from service.

Service connection can still be granted for a condition first 
diagnosed after service if the evidence shows it was incurred 
in service. 38 C.F.R. § 3.303(d). To establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected. 
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In this case, even if the Board were to concede in-service 
acoustic trauma, the veteran has no reported hearing 
disability in his right ear. In support of his claim, the 
veteran provided a medical opinion and audiological 
examination findings from a private doctor, Dr. CAF. Dr. CAF 
diagnosed the veteran with "mild high frequency 
sensorineural hearing loss bilaterally" with a 96 percent 
word recognition score for both ears. The doctor also opined 
that the veteran's in-service history of noise exposure of 
jet engines is "quite likely" the cause of the beginning of 
his hearing loss. 

Dr. CAF's audiological report for the veteran's right ear 
does not reflect a hearing disability within the definition 
of 38 C.F.R. § 3.385. Only two frequencies documented reflect 
an auditory threshold in the right ear above 26 decibels, and 
neither of the two reaches 40 decibels. The veteran's word 
recognition score, moreover, exceeds 94 percent. Accordingly, 
the veteran does not have a right ear hearing disability and 
therefore service connection is not warranted. 

The Board finds noteworthy that the RO attempted to afford 
the veteran a VA audiological examination to assist in 
substantiating the veteran's claim. In a March 2005 
statement, the veteran insisted his January 2005 private 
audiological examination was sufficient in proving his claim. 
The veteran further stated that no additional VA examination 
was necessary. It is the VA, not the veteran, who determines 
whether an examination is necessary. Notwithstanding the 
veteran's statement, the RO scheduled the veteran for a VA 
audiological examination in April 2005, for which the veteran 
failed to appear. 

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b). Given the veteran's refusal to report for a VA 
examination, the Board must evaluate the veteran's right ear 
hearing loss claim based on the current evidence of record, 
which, unfortunately, does not support his claim.  In its 
April 2005 letter to the veteran the RO advised the veteran 
that an examination was being scheduled and that without the 
examination his claim might be denied.

The Board has considered statements from the veteran. 
Although he has asserted that he has right ear hearing loss 
due to in-service acoustic trauma, the medical evidence does 
not show a current disability. While the veteran may believe 
that he has hearing problems that were caused by an in-
service injury, he is a layman and has no competence to offer 
a medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for right ear hearing loss must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in March 2005. That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). The March 2005 letter told him to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file. Private medical records identified by the veteran have 
been obtained, to the extent possible. The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
As outlined above, the RO scheduled the veteran for a VA 
audiological examination in April 2005. The veteran opted not 
to report for the examination insisting the January 2005 
private examination was sufficient to prove his claim. The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a one-way street. 
If a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Given the RO's actions and the veteran's choice 
not to submit to a VA examination, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. Id.; see also 38 C.F.R. § 3.655(b).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  

ORDER

Entitlement to service connection for right ear sensorineural 
hearing loss is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


